DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 04/28/2022, claims 13-27 were amended and new claim 28 was added. Therefore, claims 13-28 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3	Claims 13-14, 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Toshiaki (Toshiaki; JP 2014/178971; provided in the IDS) and further in view of Kiuchi (US 2009/0243880).
	For claim 13, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	an alarm system that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; and 
	a central processor that causes the alarm system to operate based on outputs of the periphery monitoring camera, the sensor, and the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0051: The controller 120, including the vehicle recognition function and warning logic, determines the presence of a vehicle through relevant images and vehicle information, determines the surrounding situation, and decides whether to warn the user or not and what kind of warning to provide, 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.], 
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera and the sensor [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], and a warning output determiner that, when an approaching moving object is detected by the approaching moving object detector and a matter that the own vehicle is attempting to change lane is detected by the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound] and causes a warning of the warning output unit to be generated when a collision is possible with the approaching vehicle with respect to which a lane change can be carried out.
	Lee fails to expressly disclose a relative speed detector that detects relative speeds of an approaching moving object detected by the approaching moving object detector and the own vehicle and that the warning output causes a warning of the alarm system to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed, based on outputs of the approaching moving object detector, the relative speed detector, and the vehicle condition detector.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a relative speed detector that detects relative speeds of an approaching moving object detected by an approaching moving object detector and own vehicle and that a warning output causes a warning of an alarm system to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed based on outputs of the approaching moving object detector, the relative speed detector, and vehicle condition detector [E.g. 0040, 0061, 0056].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toshiaki in order to provide the driver with a warning that a collision is possible because a rear vehicle is driving faster than normal and thereby the driver can perform an action that increases the driver and passenger’s safety.
	Lee in view of Toshiaki fails to expressly disclose wherein the warning output determiner determines whether a driver of the own vehicle recognizes a vehicle periphery condition of the own vehicle and sets the reference relative speed based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition.
	However, as shown by Kiuchi, it was well known in the art of vehicles warning to include a warning output determiner that determines whether a driver of own vehicle recognizes a vehicle periphery condition of the own vehicle and sets reference relative speed based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition [E.g. 0069, 0053, 0046, 0050].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki with the teaching of Kiuchi in order to provide the driver with a warning that takes into consideration whether the driver is aware of another vehicle what can pose a threat so that the driver convenience is increased by limiting unnecessary warnings that could be disturbing.
	For claim 14, Toshiaki further teaches wherein the warning output determiner, which controls a warning output of the alarm system, causes a warning to be generated by the alarm system based on a result of comparing a relative speed detected by the relative speed detector and the reference relative speed, and on a position of an approaching moving object detected by the approaching moving object detector [E.g. 0040, 0061, 0056, 0017]. 
	For claim 17, Toshiaki further teaches wherein the warning output determiner restricts a warning output of the alarm system when the relative speed does not exceed the reference relative speed [E.g. 0061, 0042-0047].
	For claim 18, is interpreted and rejected as discussed with respect to claim 17. 
	For claim 19, is interpreted and rejected as discussed with respect to claim 17. 
	For claim 25, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toshiaki further in view of Kiuchi and further in view of Hidefumi (JP 2018/061260; provided in the IDS)
	For claim 15, Lee in view of Toshiaki and Kiuchi fails to expressly disclose a driver sight line detecting camera that detects a sight line of the driver of the own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera, wherein the warning output determiner changes a warning of the alarm system based on the condition of the driver's recognition of the rear side road state.
	However, as shown by Hidefumi, it was well known in the art of vehicles warning to include a driver sight line detecting camera that detects a sight line of a driver of own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera, wherein a warning output determiner changes a warning of the alarm system based on the condition of the driver's recognition of the rear side road state [E.g. 0050, 0055].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki and Kiuchi with the teaching of Hidefumi in order to provide the driver with a warning output that vary according to the driver attention and thereby reduce disturbing the driver unnecessarily with warnings.
	For claim 16, is interpreted and rejected as discussed with respect to claim 15. 

5.	Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Toru et al. (Toru; JP 2017/091094; provided in the IDS) and further in view of Kiuchi.
	For claim 20, Lee discloses vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	an alarm system that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; and 
	a central processor that causes the alarm system to operate based on outputs of the periphery monitoring camera, the sensor, and the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0051: The controller 120, including the vehicle recognition function and warning logic, determines the presence of a vehicle through relevant images and vehicle information, determines the surrounding situation, and decides whether to warn the user or not and what kind of warning to provide, 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.],
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera and the sensor [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], and a warning output determiner that, when an approaching moving object is detected by the approaching moving object detector and a matter that the own vehicle is attempting to change lane is detected by the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], causes a warning of the alarm system to be generated based on a result of a collision possibility with respect to which a lane change can be carried out, based on outputs of the approaching moving object detector and the vehicle condition detector [E.g. 0055].
	Lee fails to expressly disclose a collision time detector that detects a time remaining until a collision between an approaching moving object detected by the approaching moving object detector and the own vehicle and that the warning output causes a warning of the warning output unit to be generated based on a result of comparing a time detected by the collision time detector and a reference time with respect to which a lane change can be carried out, based on outputs of the approaching moving object detector, the collision time detector, and the vehicle condition detector.
	However, as shown by Toru, it was well known in the art of vehicles warning to include a collision time detector that detects a time remaining until a collision between an approaching moving object detected by approaching moving object detector and own vehicle and that a warning output causes a warning of the warning output unit to be generated based on a result of comparing a time detected by the collision time detector and a reference time with respect to which a lane change can be carried out, based on outputs of the approaching moving object detector, the collision time detector, and vehicle condition detector [E.g. 0041-0051, 0022, 0026, Figs. 3 and 5].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toru in order to provide the driver with a warning that a collision is possible because a rear vehicle is on course to collide and thereby the driver can perform an action that increases the driver and passenger’s safety.
	Lee in view of Toru fails to expressly disclose wherein the warning output determiner determines whether a driver of the own vehicle recognizes a vehicle periphery condition of the own vehicle and sets the reference time based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition.
	However, as shown by Kiuchi, it was well known in the art of vehicles warning to include a warning output determiner that determines whether a driver of own vehicle recognizes a vehicle periphery condition of the own vehicle and sets the reference time based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition [E.g. 0063-0064, 0069, 0053-0054, 0021].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki with the teaching of Kiuchi in order to provide the driver with a warning that takes into consideration whether the driver is aware of another vehicle what can pose a threat so that the driver convenience is increased by limiting unnecessary warnings that could be disturbing.
	For claim 26, is interpreted and rejected as discussed with respect to claim 20.

6.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toru further in view of Kiuchi and further in view of Hidefumi.
	For claim 21, Lee in view of Toru and Kiuchi fails to expressly disclose a driver sight line detecting camera that detects a sight line of a driver of the own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera, wherein the warning output determiner changes a warning of the alarm system based on the condition of the driver's recognition of the rear side road state.
	However, as shown by Hidefumi, it was well known in the art of vehicles warning to include a driver sight line detecting camera that detects a sight line of a driver of own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera, wherein a warning output determiner changes a warning of the alarm system based on the condition of the driver's recognition of the rear side road state [E.g. 0050, 0055].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toru and Kiuchi with the teaching of Hidefumi in order to provide the driver with a warning output that vary according to the driver attention and thereby reduce disturbing the driver unnecessarily with warnings.
	For claim 22, Toru further teaches wherein the warning output determiner restricts a warning output of the alarm system when a time obtained by the collision time detector is within the reference time with respect to which a lane change can be carried out [E.g. 0041-0051, 0022].

7.	Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Matsuno et al. (Matsuno; US 2015/0360684).
	For claim 23, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	an alarm system that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; and 
	a central processor that causes the alarm system to operate based on outputs of the periphery monitoring camera, the sensor, and the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0051: The controller 120, including the vehicle recognition function and warning logic, determines the presence of a vehicle through relevant images and vehicle information, determines the surrounding situation, and decides whether to warn the user or not and what kind of warning to provide, 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.],
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera and the sensor [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], and a warning output determiner that, when an approaching moving object is detected by the approaching moving object detector and a matter that the own vehicle is attempting to change lane is detected by the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], causes a warning of the warning output unit to be generated based on an output of the approaching based on outputs of the approaching moving object detector, and the vehicle condition detector [E.g. 0055].
	Lee fails to expressly disclose an approaching moving object travel direction detector that detects that a direction of travel of the approaching moving object is a direction differing from a direction of travel of the own vehicle based on an output of the approaching moving object detector and that the warning output causes a warning of the alarm system to be generated based on an output of the approaching moving object travel direction detector, based on outputs of the approaching moving object detector, the approaching moving object travel direction detector, and the vehicle condition detector.
	However, as shown by Matsuno, it was well known in the art of vehicles warning to include an approaching moving object travel direction detector that detects that a direction of travel of the approaching moving object is a direction differing from a direction of travel of the own vehicle based on an output of the approaching moving object detector and that a warning output causes a warning of an alarm system to be generated based on an output of the approaching moving object travel direction detector, based on outputs of approaching moving object detector, approaching moving object travel direction detector, and vehicle condition detector [E.g. 0055-0058, Fig. 3].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toru in order to provide the driver with a warning that a collision is possible because of a direction of an approaching vehicle and thereby the driver can perform an action that increases the driver and passengers safety.
	For claim 27, is interpreted and rejected as discussed with respect to claim 23.

8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toshiaki further in view of Matsuoka (US Pat. No. 6,133,825) and further in view of Kiuchi.
	For claim 24, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	an alarm system that generates a warning based on a result of a determination by a warning output determiner to be described hereafter [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; 
	an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera and the sensor [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound]; and  
	wherein the warning output determiner causes the alarm system to generate a first warning when the approaching moving object detector detects an approaching moving object, and furthermore, when the vehicle condition detector detects that the own vehicle is attempting to change lane [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound].
	Lee fails to expressly disclose a relative speed detector that detects relative speeds of an approaching moving object detected by the approaching moving object detector and the own vehicle, and that the waring output causes a second warning of the alarm system to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed with respect to which a lane change can be carried out, and causes the second warning of the alarm system to be restricted when a relative speed detected by the relative speed detector does not exceed the reference relative speed with respect to which a lane change can be carried out.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a relative speed detector that detects relative speeds of an approaching moving object detected by approaching moving object detector and own vehicle, and that a waring output causes a warning of an alarm system to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed with respect to which a lane change can be carried out [E.g. 0040, 0061, 0056], and causes the warning of the alarm system to be restricted when a relative speed detected by the relative speed detector does not exceed the reference relative speed with respect to which a lane change can be carried out [E.g. 0061, 0042-0047].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toshiaki in order to provide the driver with a warning that a collision is possible because a rear vehicle is driving faster than normal and thereby the driver can perform an action that increases the driver and passengers safety.
	Lee in view of Toshiaki fails to expressly disclose that the warning is generated in two stages. 
	However, as shown by Matsuoka, it was well known in the art of vehicles warning to include a warning that is generated in two stages (E.g. Col 1, lines 11-66, Figs. 20 and 21)
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki with the teaching of Matsuoka in order to enable the driver to easily distinguish between different warning conditions and thereby increase the overall driver convenience.
	Lee in view of Toshiaki and Matsuoka fails to expressly disclose wherein the warning output determiner determines whether a driver of the own vehicle recognizes a vehicle periphery condition of the own vehicle and sets the reference relative speed based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition.
	However, as shown by Kiuchi, it was well known in the art of vehicles warning to include a warning output determiner that determines whether a driver of own vehicle recognizes a vehicle periphery condition of the own vehicle and sets reference relative speed based on the determination of whether the driver of the own vehicle recognizes the vehicle periphery condition [E.g. 0069, 0053, 0046, 0050].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki and Matsuoka with the teaching of Kiuchi in order to provide the driver with a warning that takes into consideration whether the driver is aware of another vehicle what can pose a threat so that the driver convenience is increased by limiting unnecessary warnings that could be disturbing.

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsuno and further in view of Cannizzaro et al. (Cannizzaro; US 2014/0132426).
	For claim 28, Lee in view of Matsuno fails to expressly disclose wherein the approaching moving object travel direction detector detects the direction of travel of the approaching moving object based on current position information of the approaching moving object and past position information of the approaching moving object.
	However, as shown by Cannizzaro, it was well known in the art of vehicles systems to include an approaching moving object travel direction detector that detects the direction of travel of approaching moving object based on current position information of the approaching moving object and past position information of the approaching moving object [E.g. 0046, 0033, 0035, 0045].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Matsuno with the teaching of Cannizzaro in order to accurately determine the direction of the approaching vehicle based on data collected at different times and thereby precisely determine the direction of the approaching vehicle.

Response to Remarks
10.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, Applicant’s other remarks have been fully considered but they are not persuasive.

Applicant's remarks:
Matsuno fails to teach or suggest “an approaching moving object travel direction detector that detects that a direction of travel of the approaching moving object is a direction differing from a direction of travel of the own vehicle based on an output of the approaching moving object detector” as claimed. Remarks, filed 28 April 2022, pages 17-19.

Examiner’s response:
	Regarding Applicant remark, Matsuno expressly teaches determining whether the approaching vehicle is planning to change lanes or not (changing direction of travel). Giving the broadest reasonable interpretation, one of ordinary skill in the art would recognize that when a rear vehicle is changing its driving lane then it is traveling in a direction different from the direction of the host vehicle “when both vehicles are travelling in different lanes then they are traveling in a different direction”.  Furthermore, the claims fail to include any limitations or characteristics that distinguish the “travel direction” from the prior art.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689